Citation Nr: 9936189	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-15 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran had active military service from July 1967 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 determination by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
left ear hearing loss and also denied entailment to an 
increased rating for service-connected right ear hearing 
loss.  A notice of disagreement was received in July 1998.  A 
statement of the case was issued in September 1998, and a 
substantive appeal was received that same month.  Although 
the veteran initially requested a Board hearing, the request 
was withdrawn by the veteran's representative in October 1998 
with the veteran's consent.  

By rating decision in November 1998, the RO granted service 
connection for left ear hearing loss, and such action was a 
full grant of the benefit sought (service connection) as to 
that issue.  In that same rating decision, the RO then 
assigned a 0 percent rating for the veteran's service-
connected bilateral hearing loss.  Because of the method for 
rating hearing loss disability under applicable diagnostic 
criteria, the Board has restyled the remaining issue as 
entitlement to an increased rating for bilateral hearing 
loss.  


FINDING OF FACT

The veteran's bilateral hearing loss is productive of Level I 
hearing acuity in the left ear and Level I hearing acuity in 
the right ear. 


CONCLUSION OF LAW

The criteria for entitlement to a compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A claim for a higher or an increased disability rating is by 
its very nature well-grounded.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  With regard to the duty to assist 
the veteran, the Board observes that he has been afforded a 
VA audiometric examination.  Under the circumstances, the 
Board finds that the duty to assist the veteran has been met.  
38 U.S.C.A. § 5107(a). 

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When the issue involves a claim 
for an increased rating for hearing loss, the applicable 
rating will be determined by applying the numerical values 
listed in the audiometric examination report to the 
applicable rating tables.  38 C.F.R. § 4.85, Tables VI and 
VII.  It should be emphasized that "assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992).

VA audiometric examination in June 1998 showed a puretone 
threshold average of 41 in the right ear with 100 percent 
speech discrimination and a puretone threshold average of 26 
in the left ear with 100 percent speech discrimination.  
Applying these findings to applicable diagnostic criteria, 
the Board finds that the veteran's hearing acuity in each ear 
is at Level I according to Table VI of 38 C.F.R. § 4.85.  
Under Table VII of 38 C.F.R. § 4.85, Level I hearing acuity 
in both ears is to be assigned a 0 percent rating.  

The Board notes here that the record also includes a private 
audiometric report which was sent to VA in March 1998.  
According to this report, puretone threshold averages of 45 
in the right ear an 38 in the left ear were noted.  It does 
not appear that speech discrimination testing was 
accomplished as no figures were entered in the section for 
percentage correct.  At any rate, even if the Board uses the 
March 1998 puretone threshold averages in place of the 
puretone threshold averages reported at the VA examination, 
the veteran would still have Level I hearing acuity in each 
ear and a noncompensable rating would be warranted under 
Diagnostic Code 6100. 

Based on the above, the Board finds that the preponderance of 
the evidence is against entitlement to a compensable rating 
at this time.  The veteran may always advance a new increased 
rating claim should his bilateral hearing loss become more 
severe in the future. 


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

